DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to restriction, filed 04/05/2022, Claims 11-13, 16-19 and 22-23 have been withdrawn with traverse.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 14-15, 20-21 and 24-25 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or  a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding Claims 1 and 20: In claims recite a limitation, e.g. "cause identification of a newly observed tracked target by the second tracking sensor system based upon the tracked target context from the first tracking sensor system" is not clear since it does not provide a link between the newly observed tracked target identification and the tracked target context from the first tracking sensor system in terms of technical limitations, rendering the extent of influence impossible to determine, the effect of the link undefined and the scope of the feature unclear. The feature does not clearly introduce technical features that allow the skilled person to know how to carry out the invention and any manner of identifying a newly observed tracked target that involves, in any manner, the tracked target context from the first tracking sensor system falls under the scope of the claims. For instance the claims encompass cases like when the first tracked object is a person with red cloths then the newly observed tracked target is a dog, which are not only not supported by the description but they do not also appear to provide a technical effect solving a technical problem.

Regarding Claims 2 and 6: The claims are recite a limitation, i.e. “newly observed tracked target may not be identified….” and  “observed tracked target may be identified…..”. . The terms “may be” or “may  be not” are a relative term which renders the claim indefinite.  
Claims 1-8, 20, 21 and 24 do not provide details about the first and second tracking sensor system and if they are related somehow. In fact the claims encompass the case that the two sensor systems are completely unrelated, e.g. the first tracking sensor system is located in a hospital in US and the second tracking sensor system is located in Taj Mahal in India, which is again not supported by the description according to which the tracking sensor systems are located at different sub-areas of a single restricted area (paragraph [0003]). It is further noted that in the case of completely unrelated tracking systems, it is not clear what is the technical effect of using the tracked target context of one system for identifying objects in the other.
he term "tracked target context" used in claims 1, 20 and 24 does not have a well-defined meaning in the relevant art and leaves the reader in doubt as to the meaning of the technical feature to which it refers, thereby rendering the definition of the subject-matter of said claim unclear. 
Claims 3 and 7 refer to a range of identified locations but it is not clear from the wording of the claims to what the identified locations correspond and how they are determined. The claims on which the aforementioned claims depend do not disclose a location identification step. Moreover, it is not clear if the time difference is used to determine the subset or to determine the range of identified locations. Finally, it appears that even the description does not provide sufficient details about how the range of identified locations is determined.
The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 14, 20-21 and 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OAMI et al.(US 2016/0092739).

Regarding Claims 1, 20. Oami teaches a tangible, non-transitory, machine-readable medium, comprising machine- readable instructions that, when executed by one or more processors of a machine, cause the machine to(1: fig. 2; 110: fig. 5; fig. 3):
receive a tracked target context for a first tracked object (112: fig. 5) from a first tracking sensor system (10: fig. 2; fig. 3; [0080], l. 7-16; [0084]-[0089]);
provide the tracked target context (tracking information(individual coordinate system)) from the first tracking sensor system (10: fig. 2; 112: fig. 5) to a second tracking sensor system different than the first tracking sensor system(201-1…N: fig 1; 111: fig. 5; [0081], [0083]-[0091]); and
cause identification of a newly observed tracked target (recognition type object, newly appeared object) by the second tracking sensor system based upon the tracked target context from the first tracking sensor system(generate a result of performing the object detection (a detection result), and output the detection result to the common coordinate transformation unit 120: [0051]; newly appeared object:[0064, [0068]], [0091]-[0095];).

Regarding Claim 2. Oami further teaches filter from  a set of candidate identities a first subset that the newly observed tracked target may not be identified as based upon the tracked target context from the first tracking sensor system; (m: fig. 3; [0064]; silhouette information: [0051]) and
identify, via the second tracking sensor system, the identification of the newly observed tracked target from the set of candidate identities without the first subset.([0089])

Regarding Claim 3. Oami further teaches determine the first subset as a portion of the set of candidate identities tracked at a previous location outside a range of identified locations based upon a time difference between a time the set of candidate identities were tracked at the previous location and a time the newly observed tracked target was observed by the second tracking sensor system([0085], [0086], [0101]-[0102]; fig.7).

Regarding Claim 4. Oami further teaches generate a blacklist based upon the first subset of the set of candidate identities(silhouette information: [0051]); and provide the blacklist to the second tracking sensor system(silhouette information: [0051]).

Regarding Claim 5. Oami further teaches generate a blacklist based upon the first subset of the set of candidate identities((silhouette information: [0051])); and provide the set of candidate identities without the blacklist to the second tracking sensor system ([0051], [0079]).

Regarding Claim 6. Oami further teaches  filter from   a set of candidate identities a second subset that the newly observed tracked target may be identified as based upon the tracked target context from the first tracking sensor system (m: fig. 3; target likelihood information: [0052]); and
identify, via the second tracking sensor system, the identification of the newly observed tracked target from the second subset(([0067]-[0068])).

Regarding Claim 7. Oami further teaches determine the second subset as a portion of the set of candidate identities tracked at a previous location inside a range of identified locations based upon a time difference between a time the set of candidate identities were tracked at the previous location and a time the newly observed tracked target was observed by the second tracking sensor system([0085], [0086], [0101]-[0102]; fig.7).

Regarding Claim 8. Oami further teaches generate a whitelist based upon the second subset of the set of candidate identities (target likelihood information: [0052]); and provide the whitelist to the second tracking sensor system([0067]-[0068], [0079]).

Regarding Claim 9. Oami further teaches the first tracking sensor system, the second tracking sensor system or both, comprise: a light detection and ranging (LIDAR) system, a radio frequency identification (RFID) system, a computer vision system, a Time of Flight (ToF) system, a Millimeter Wave (mmWave) system, or any combination thereof([0037]-[0038]).

Regarding Claim 14. Oami further teaches the first tracked object (contact of the ground) comprises a different object type than the newly observed tracked target(person)([0049], [0079]).

Regarding Claim 21. Oami further teaches filtering-in, filtering-out, or both filtering-in and filtering-out, a portion of candidate identifiers of the newly observed tracked target, based upon the tracked target context(m: fig. 3; [0064]; silhouette information: [0051]; target likelihood information: [0052]); and 
identifying, via the second tracking sensor system, the identification of the newly observed tracked target from the portion of candidate identifiers(([0067]-[0068], [0089])).

Regarding Claims 24-25: Claims 24-25 are substantially the same as claims1 and 20, and  therefore, rejected for the same as noted for claims 1 and 20.
Oami further teaches  a system, comprising:a first tracking sensor system, configured to track a first tracked object in a first coverage area(fig. 10- 13); 
a second tracking sensor system, configured to track a second tracked object  second coverage area ((fig. 10-13));

------------------------------------------------Alternately ---------------------------------
Claim(s) 1-3, 6-8, 20-21, 24-25 is/are rejected under 35 U.S.C. 102(a) (1)as being anticipated by Aman et al.(US 2019 /0043281) alterably also, Karins et al.(US 20120143808) and  Carranza et al . (US 20190043207).
Regarding claims 1 and 20: Aman teaches a tangible, non-transitory, machine-readable medium, comprising machine­readable instructions that, when executed by one or more processors of a machine, cause the machine to (  paragraphs [0029], [0156]; it is implicit that the algorithms that are used for instance for facial matching are stored in a tangible, non-transitory, machine-readable medium): 
receive a tracked target context for a first tracked object from a first tracking sensor system (  paragraph [0119] in combination with paragraph [0086];  Fig. Sc, "determine guest ID as they enter boarding area"; quests entering a ride car pass through an exciter field, corresponding to a first tracking sensor system, which is used to track guests with a wearable comprising an RFID transponder);
provide the tracked target context from the first tracking sensor system to a second tracking sensor system different than the first tracking sensor system 
(D1: paragraph [0121] in combination with paragraph [0119];   Fig. Sc, "for each quest ID, recall facial images, or facial meta-data"; a list with the tracking numbers of the guests detected by the car boarding detection system, which comprises the mat and the detector that were used for RFID based tracking, is used to retrieve facial images that are used for performing facial recognition and guest-to-seat association using an imaging system comprising some arrangement of cameras and corresponding to a second tracking sensor system different than the first tracking sensor system); and
cause identification of a newly observed tracked target by the second tracking sensor system based upon the tracked target context from the first tracking sensor system ( paragraph [0121]; D1: Fig. Sc, "use image(s) of guest to match with quest data" and "assign quest IDs to seat IDs"; the guests are tracked to a seat of the ride car by comparing captured images with facial images of the guests in the aforementioned list that are retrieved from the venue database).

Regarding Claims 24-25: Claims 24-25 are substantially the same as claims 1 and 20, and  therefore, rejected for the same as noted for claims 1 and 20.
Aman further teaches  a system, comprising: a first tracking sensor system, configured to track a first tracked object in a first coverage area((  paragraph [0121]; the guest boarding system corresponds to the first tracking sensor system and is configured to track guests in the boarding area; the spot tracking system correspond to the second tracking sensor system and is configured to track guests in the ride car; paragraph [0133]; the tracking numbers of the guests, which in the case of the ride car in Fig. Sb are determined by the guest boarding system, are provided to the venue access management system and are then used by the spot tracking system; the access management system corresponds thus to the contextual tracking system).); 

Claim 2: (Aman further teaches filter from  a set of candidate identities a first subset that the newly observed tracked target may not be identified as based upon the tracked target context from the first tracking sensor system;   and
identify, via the second tracking sensor system, the identification of the newly observed tracked target from the set of candidate identities without the first subset) (a short list of tracking numbers of guests is generated, wherein tracking numbers in the venue database not detected by the boarding detection system are filtered-out: [0021]); 

claim 3: (Aman further teaches determine the first subset as a portion of the set of candidate identities tracked at a previous location outside a range of identified locations based upon a time difference between a time the set of candidate identities were tracked at the previous location and a time the newly observed tracked target was observed by the second tracking sensor system)(paragraph [0123], last sentence; in the case of more than one potential match the best match is determined using the estimated time between the current ride car location, corresponding to the current location of the object, and the last known location of the object; the latter implies that potential matches with an estimated time not complying with the actual time difference are filtered­out)

Claim 6: (Aman further teaches  filter from   a set of candidate identities a second subset that the newly observed tracked target may be identified as based upon the tracked target context from the first tracking sensor system; and identify, via the second tracking sensor system, the identification of the newly observed tracked target from the second subset)(paragraph [0121]; a short list of tracking numbers of guests detected by the boarding detection system is filtered-in).

Claim 7: (Aman further teaches determine the second subset as a portion of the set of candidate identities tracked at a previous location inside a range of identified locations based upon a time difference between a time the set of candidate identities were tracked at the previous location and a time the newly observed tracked target was observed by the second tracking sensor system)(  paragraph [0123], last sentence; in the case of more than one potential match the best match is determined using the estimated time between the current ride car location, corresponding to the current location of the object, and the last known location of the object; the latter implies that the potential match with an estimated time closer to the actual time difference is filtered-in).

Claim 8: (Aman further teaches generate a whitelist based upon the second subset of the set of candidate identities (target likelihood information: [0052]); and provide the whitelist to the second tracking sensor system)(paragraph [0121]; the short list of tracking numbers of guests detected by the boarding detection system correspond to a whitelist).

Claim 21: (Aman further teaches filtering-in, filtering-out, or both filtering-in and filtering-out, a portion of candidate identifiers of the newly observed tracked target, based upon the tracked target context; and identifying, via the second tracking sensor system, the identification of the newly observed tracked target from the portion of candidate identifiers)(paragraph [0121 ]; see arguments for claims 2 or 6 above).

Alternately, claims 1-9, 14, 20-21 and 24-25 also rejected Karins et al.(US 20120143808) figs. 5A-6 and  Carranza et al . US 20190043207 A1(figs. 1-2 and 6-,8)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  OAMI in view of Pradeep et al. (US 20180231653) alternately, Manyam (US 10,929,661).
Regarding Claim 10. OAMI  teaches the second tracking sensor system comprises the camera system.
OAMI  silent about second tracking sensor system comprises the LIDAR system.
However, Pradeep teaches second tracking sensor system comprises the LIDAR system ([0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention OAMI, to replace camera by a lidar, as taught by Pradeep, so as to track  an object t in compact and inexpensive way.
Alternately, Manyam teaches second tracking sensor system comprises the LIDAR system (col. 11, l. 49-50)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention OAMI, second tracking sensor system comprises the LIDAR system, as taught by Manyam, so as to identifying users in compact and inexpensive way.

Regarding Claim 15. OAMI  teaches the newly observed tracked   target comprises one or more persons([0064, [0068]], [0091]-[0095]).
OAMI  silent about the first tracked object comprises a vehicle.
However, Pradeep teaches the first tracked object comprises a vehicle ([0037], l.1-8)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention OAMI, the first tracked object comprises a vehicle, as taught by Pradeep, so as to track  an object t in compact and inexpensive way.
Alternately, Manyam teaches wherein the first tracked object comprises a vehicle and the newly observed tracked target comprises one or more persons (vehicles, occupants of the vehicle: abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention OAMI, the first tracked object comprises a vehicle and the newly observed tracked target comprises one or more person, as taught by Manyam, so as to identifying users in compact and inexpensive way.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) steffey (US 2015/0253124) disclose an automatic method for measuring three-dimensional coordinates by a laser tracker includes determining whether a retroreflector is accessible within an acceptance region of an inspection location and, if not, taking corrective action.
b) strimling ( US2014/0334684) disclose a system and method may include a station to identify a vehicle and to determine a characterizing feature of the vehicle. An imager that is located remotely from the station is configured to acquire an image of the vehicle that includes the characterizing feature. A processor is configured to detect the characterizing feature in the acquired image and to associate the detected characterizing feature with the identified vehicle so as to predict a location of the vehicle.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/           Primary Examiner, Art Unit 2864